Citation Nr: 0924425	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for onychomycosis, nails 
of both feet, tinea pedis, and otomycosis, ears and tinea 
curis, groin (skin disease), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from January 1951 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Columbia, South Carolina, which continued a 10 percent 
disability rating for the Veteran's skin disease.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran's skin disease 
- diagnosed as onychomycosis, nails of both feet, tinea 
pedis, and otomycosis, ears, and tinea curis of the groin - 
does not affect a total area of the body of at least 20 
percent; and there has been no use of intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required. 


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected skin disease, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7. 4.10, 4.118 
Diagnostic Code (DC) 7806 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in September 2004 and 
July 2008, the RO advised the Veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the Veteran in obtaining and 
what information or evidence the Veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Codes under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43.

Here, because the Vasquez-Flores decision was not issued 
until very recently, the Veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
Veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication. To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, Vazquez-Flores, 22 Vet. App. at 48.  ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's disabilities were provided to him in the 
September 2008 supplemental statement of the case.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability met 
the requirements for a higher rating was needed for an 
increase to be granted.  Certainly then, he has the requisite 
actual knowledge of the evidence needed to support his claim.  
Indeed, the Veteran has submitted written statements in 
support of his claim, such as the one in March 2006, which 
demonstrates his actual knowledge of the applicable 
diagnostic criteria. 

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication. To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the Veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders, 487 F.3d at 
881.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA medical 
records, private medical records, and VA examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether they 
were raised by the appellant or not, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A 10 percent rating is warranted if dermatitis or eczema 
covers at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
if the disease covers 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; if constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran underwent private treatment from May 2000 to 
October 2005.  The records show that the Veteran's 
onychomycosis was resolved and he continued to receive 
treatment for seborrheic dermatitis, which is not service-
connected.  In October 2005, the Veteran was seen for 
isolated and discrete excoriation on abdomen, back, arms and 
a few on legs.  Groin was noted as red and scaly.  Toenails 
were thickened and dystrophic.  Plantars surface was scaly.  
The final assessment was neurotic excoriations, possibly 
secondary to delusions of parasitosis.  

The Veteran underwent a VA examination in October 2004.  The 
examiner documented the Veteran's current condition as status 
post treatment for onychomycosis of the toenails and tinea 
pedis with oral Lamisil.  The examiner noted that the Veteran 
had debridement of the nails and the nails were clean at the 
time of the examination without any presence of rash between 
the webs of the toes.

The Veteran underwent another VA examination in August 2008.  
The examiner's review of the Veteran's file revealed a 
history of constant onychomycosis of the toenails, 
bilaterally; constant tinea pedis that itched and burned; 
constant otomycosis of the ears bilaterally and constant 
scaling of right ear; and rash of the arms, shoulders, torso, 
genital and buttocks.  The toenails were treated with 
Lamisil.  Onychomycosis of the toenails was treated with 
Penlactin, while otomycosis of the ears, bilaterally, was 
treated daily with Luxig foam.  Eczema of the arms, 
shoulders, torso, genital and buttocks was treated with 
Doxycyline.  The Veteran stated that he was last seen by a 
dermatologist in June 2004.  

The examination showed that less than 5 percent of the 
exposed areas and less than 5 percent of the total body area 
was affected.  Inspection of the toenails revealed a light 
ting of yellow of digits first bilaterally, without 
thickening.  The remainder of examination was unremarkable.  
The examination revealed very mild scaling of plantar, and 
plantar was less than 2 percent of the area and less than 2 
percent of the total body affected.  There was a mild eczema 
rash behind the politeal area bilaterally less than 5 percent 
of the area with less than 5 percent of the body surface 
affected.  There was no otomycosis of the ears.  The ears 
were found to be normal.  Inspection of the skin revealed an 
erythema rash, with exorations, papulas, dry skin, as well as 
scaling of the chest, arms, neck, torso, and buttocks.  The 
groin area was consistent with tinea crusis, which was less 
than five percent of the areas and less than five percent of 
the body surface affected.  Diagnosed tinea pedis of the feet 
and onychomycosis of the toenails were noted as controlled 
with medication.  The examiner indicated eczema of the 
popliteal, dermatitis, and normal ears.  The examiner stated 
that it was less likely than not that the Veteran's skin rash 
of the left and right arms, around the neck, shoulders, 
torso, genital and buttocks was the same or a continuation of 
the skin condition for which he was service-connected.  
However, the examiner stated that the tinea crusis of the 
groin area was at least as likely as not the same condition 
for which the Veteran was service-connected.  

The Board concludes that the Veteran's skin disease warrants 
no greater than a 10 percent rating.  The disease affects a 
total area of the body of less than 5 percent of the exposed 
areas and less than 5 percent of the total body area.  The 
Veteran's treatment has not required systemic therapy since 
May 2000, when the Veteran's onychomycosis was resolved and 
he continued to receive treatment for seborrheic dermatitis, 
which is not service connected.  In his January 2005 Notice 
of Disagreement, the Veteran contended that his fungus 
continues to plague his feet and toes, and now has affected 
his entire body.  However, the evidence does not show that at 
least 20 percent of the total body area has been affected.  
The next higher rating of 30 percent is not warranted because 
the affected area is less than 20 percent, and no systemic 
therapy has been required during the period under review. 

The weight of the credible evidence demonstrates that the 
Veteran's current skin disease warrants a rating no greater 
than the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 10 percent for a skin 
disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


